DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,7-8,13,15,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Liljenstam et al (WO 2015/126293).
With respect to claims 1,8,13,19, Bar discloses an Ethernet communications device 655 (fig 6) (para [0041], “the communication device 655 may comprise an Ethernet or similar network device. In one embodiment, the communication device 655 may comprise multiple components, such as an Ethernet PHY device and an Ethernet MAC device. In an embodiment, the PHY device and the MAC device are coupled together and transfer control data, including power state information, between them. In an embodiment, the power states and other command data are transferred via in-band frames from the MAC device to the PHY device, which are placed between data frames during the IPG period”) comprising: a physical layer (PHY) unit 105 (fig 1); or a media access control (MAC) unit 110 (fig 1) configured to perform media access control for the Ethernet communications device, wherein the Ethernet communications device configured to manipulate a data stream in a data path (140 (fig 1); 215 (fig 2); 425 (fig. 4); “inserting the control field into the data stream is considered as the claimed “manipulating the data stream”).
Bar does not disclose the Ethernet communications device comprises a security unit as claimed.  However, Liljenstam discloses  a security unit 11 (fig.3); (page 11, lines 6-10 of second paragraph) configured to: determine whether a data stream in a data path within the Ethernet communications device violates or conforms to a pre-defined policy (page 13, 1st paragraph; page 16, last 5 lines; page 17, 1st paragraph (Hence, the conformance … outside the range)) and output a modified data stream by altering the data stream in  the data path within the Ethernet communications device based on whether the data stream violates or conforms to the pre-defined policy (page 12, 3rd paragraph; page 13, 2nd paragraph’ page 18 3rd paragraph (Modify … or replace a part of the message)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the security unit 11 (fig.3) of Liljenstam to the communications device 655 (fig.6) of Bar as taught by Liljenstam in page 35, last two lines in order to prevent malicious messages from reaching a network function as motivated by Liljenstam in page 2, lines 1-4.

With respect to claims 3-4,15, Liljenstam teaches the security unit is further configured to extract frame information from the data stream (Liljenstam page 16, last 5 lines – page 17, lines 1-10); and wherein determining whether the data stream violates or conforms to the pre-defined policy comprises determining whether  the frame information violates or conforms to the pre-defined policy (Liljenstam page 16, first par (“Hence, … outside the range.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the security unit 11 (fig.3) of Liljenstam to extract frame information from the data stream, to the communications device 655 (fig.6) of Bar as taught by Liljenstam for the motivation discussed in claim 1 above.

With respect to claims 7,18, Liljenstam teaches the security unit is further configured to interrupt transmission of the data stream when the data stream violates or conforms to the pre-defined policy (Liljenstam page 18, 2nd par (“Drop - … box 310”)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the security unit 11 (fig.3) of Liljenstam with the interrupt capability to the communications device 655 (fig.6) of Bar as taught by Liljenstam in page 35, last two lines in order to prevent malicious messages from reaching a network function as motivated by Liljenstam in page 2, lines 1-4.

Claims 9-12, 5-6, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Liljenstam et al (WO 2015/126293) and Official Notice.
With respect to claims 5-6,16-17, Bar does not disclose wherein the frame information comprises frame header information or wherein the frame header information comprises at least one of a source address, a destination address, port information and frame priority information. The Official Notice is taken that a frame information comprising a header information and the header information comprising at least one of a source address, a destination address, port information and frame priority information, would have been well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the messages taught in Bar with the known frame information to facilitate data stream transmission.

With respect to claim 9, Bar does not explicitly discloses receiving the pre-defined policy from a media-independent interface (MII) or a secured control channel. Since Bar discloses the Ethernet communication device 655 (fig 6) being connected to the Bus 605 (fig 6) and the Official Notice is taken that including a media independent interface to an Ethernet network would have been well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bar in view of Liljenstam by connecting the Ethernet device to a media-independent interface which provides pre-defined policy to the security unit taught by Liljenstam in order to facilitate establishing pre-define policy for the security unit to refer to.

With respect to claims 10-12, Bar does not explicitly disclose wherein the security unit is a component of the PHY unit or a component of the MAC unit or a component of a reconciliation sublayer. The Official Notice is taken that the claimed limitations would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by implementing the security unit into the PHY layer or MAC layer or reconciliation sublayer as claimed for different intended uses, since applying a known technique to a similar process to obtain predictable result requires only routine skilled in the art (KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 2,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Liljenstam et al (WO 2015/126293) and Eriokson et al (2006/0198389).
With respect to claims 2, 14, Bar does not disclose wherein the Ethernet communications device communicates via a shared media. Eriokson discloses a system wherein the Ethernet communications device (“Ethernet Device 1” (fig 1)) communicates via a shared media 105 (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by connecting the Ethernet device to a shared media (taught by Eriokson) to communicate to a plurality of Ethernet devices.

With respect to claim 20, refer to discussion in claim 1 above for manipulating the data stream with motivation. Further, Eriokson discloses connecting a plurality of Ethernet devices to a shared media (fig 1) (refer to claim 2 above for the shared media and the motivation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU T NGUYEN/Primary Examiner, Art Unit 2453
09/09/2022